Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as that of the NOA of 1/26/21.  Specifically, Applicant has narrowed the embodiments to combinations that can be obtained without undue experimentation, and the screening process is not routine in the art.  The methods of imaging are what makes them patentable, they may be used in vivo, in diagnostic screening.  The amendment of 3/12/21 is limited to the specification, providing the application number of an application discussed.  The number is proper and introduces no new matter, because the title and date of application of the application, are matching.  The IDS provides nothing new.  Perhaps the closest art is that of Shapiro (US PAT APP PUB NO. 2014/0288421).  Shapiro discusses some mixing and matching of proteins, but the Examiner does not consider this enabling discussion, and goes against the enablement rejections of record.  Moreover, the specific choice of the bacterial genes herein is non-obvious given the great breadth of bacteria.  Thus, Claims 1-3, 8, 11, 13, 14, 16-18, 20-27, 36, 37, and 41-50 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633